658 S.E.2d 488 (2008)
STATE of North Carolina
v.
Rabon Earl BUTLER.
No. 557P07.
Supreme Court of North Carolina.
January 24, 2008.
Rabon Earl Butler, Pro Se.
Daniel P. O'Brien, Assistant Attorney General, Ben David, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 19th day of November 2007 in this matter for a writ of certiorari to review the order of the Superior Court, New Hanover County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 24th day of January 2008."